EACOMBE, Circuit Judge.
The only question in the case is whether the loss amounts to the 3 per cent, stipulated in the policy; such 3 per cent, is $2,176.02. The claim presented is for:
Repair damage. $1,016 9S
Towage .'.. 30 00
Superintending repairs . 82 00
Telegrams . 20 00
Surveys . 30 00
Protest charges . 6 00
Adjuster’s charges. 64 00
$2,178 9S
[ 1 ] The last three items, however, are a proper charge against underwriters’ only if the loss amounts to 3 per cent.; they may not be availed of to increase the loss to 3 per cent. This reduces the claim to $2,078.98. The item for superintending repairs includes $70 paid for services of the insured’s own salaried employé. Judge Hough rejected this, and we concur in the rejection because it was .not shown what his salary was, so there was no way to ascertain what would be the pro rata for the time he was employed on this job (the $70 is an arbitrary charge). The claim is thus reduced to $2,008.98.
[2] The injury was to the rudder; it was not repaired so as to put it in the condition it was in before. Instead of having new full plates, the bottom half of the old plate was cut off and new half plates riveted on below what was left. This was because new full plates could not be got at the time the vessel was put on dry dock for these repairs, the insured preferred not to lose the time waiting for them. But the underwriter does not insure loss by delay and was in no way interested in it. It fulfills its contract if it pays the cost of proper repairs made .at the time of the accident. It is only when the insured makes temporary repairs for the interest of all concerned that they can be collected from underwriters; as, for example, to postpone permanent repairs until the vessel arrives at a port where they can be made more reasonably. Gow on Marine Insurance, p. 214. This patchwork sort of repair, while making the rudder efficient, did to some extent, as the evidence indicates, depreciate the value of the vessel. The amount of such depreciation is asserted to be from $300 to $500. Under the authorities (McArthur on Marine Insurance [2d Ed.] p. 228; Gow on Marine Insurance, pp. 216, 217) when repairs are made with this result the shipowner is entitled to add to the cost of repairs something for the diminution in the value of the vessel. This proposition, however, ac*619cording to the same authorities, is coupled with the proviso that the combined amount shall not he in excess of the estimated cost of effecting complete repairs, less the usual deductions for improvements.
The real question then is: What additional sum would it have cost when repairs were made to put on full plates instead of half ones? libelant’s witness on his direct estimated this at $150 to $200, but on cross he would not swear it could not have been done for $100 extra. A witness called for respondent testified that the difference in cost of repair would be about $60, $40 for materials, $20 for labor. Upon this state of the proof, we cannot say that it would have cost the $167.04 necessary to bring the admitted cost, $2,008.98, up to 3 per cent., or $2,176.02.
Decree affirmed, with costs.